NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                        JUN 2 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 GURDEEP SINGH,                                     No.   13-72402

               Petitioner,                          Agency No. A099-403-677

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

         Gurdeep Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum. Our jurisdiction is governed

by 8 U.S.C. § 1252. We review de novo questions of law and for substantial


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual findings. Tamang v. Holder, 598 F.3d 1083, 1088

(9th Cir. 2010). We dismiss the petition for review.

      We lack jurisdiction to review the agency’s conclusion that Singh did not

establish extraordinary circumstances excusing the delay in filing his asylum

application because the underlying facts are disputed. See Gasparyan v. Holder,

707 F.3d 1130, 1134 (9th Cir. 2013) (dismissing for lack of jurisdiction petitioner’s

challenge to the agency’s extraordinary circumstances determination because it

rested on an underlying factual dispute about whether petitioner’s filing delay was

caused by mental disability or a lack of money and language ability). We reject

any contention that the agency ignored facts, see Fernandez v. Gonzales, 439 F.3d
592, 603 (9th Cir. 2006), or applied the wrong legal standard to the extraordinary

circumstances claim, see Gasparyan, 707 F.3d at 1134-35.

      PETITION FOR REVIEW DISMISSED.




                                         2                                    13-72402